Exhibit 10.1
Description of 2012 Compensation Program
Cash Salary — Executive Officers
     The following cash salary and bonus amounts have been approved by the
Compensation Committee for the Company’s Named Executive Officers. Fiscal year
salary and cash bonus amounts are listed below and are subject to the below
Notes section. There are potential cash and equity bonuses that include
performance targets based on core revenue and EPS growth in fiscal 2012:

          Name   Increase Date   FY2012 Salary ($)
Pat Cline
  April 1, 2011   850,000 Steve Plochocki   August 16, 2011   550,000 Scott
Decker   November 24, 2011   371,000 Paul Holt   July 23, 2011   330,000

 



--------------------------------------------------------------------------------



 



Potential Cash Bonus — Executive Officers
     The following is a table of the potential cash bonus that may be paid to
the following executives officers based on their obtaining the objectives during
fiscal year 2012 contained in the below criteria.
     The portion of the bonuses related to operating results are based on the
Company’s results for FY2012.
     Revenue and EPS targets do not include any possible FY2012 acquisitions
(either revenue or expense).

      Name   Potential Cash Bonus Amount Pat Cline   100% of Salary Steve
Plochocki   50% of Salary Scott Decker   50% of Salary Paul Holt   50% of Salary

Potential Cash Bonus Criteria — Executive Officers (excluding Pat Cline)
Organic Revenue and EPS Growth Criteria — each allocated 50% of the total
possible bonus:

      Organic Revenue / EPS Growth   % of Criteria Amount
0
  0%
10%
  12.5%
12.5%
  25%
15%
  37.5%
17.5%
  50%
20%
  60%
22.5%
  70%
25%
  80%
27.5%
  90%
30%
  100%

 



--------------------------------------------------------------------------------



 



     The percentage shown in the right hand column is awarded when the stated
level is reached as a step function. Full percentage Revenue and EPS increases
must be achieved to reach each bonus level.
     The amount of cash bonus granted will be a percentage based on the same %
earned according to an average of the Revenue and EPS growth criteria above,
e.g., for Scott Decker a 25% increase in Revenue with a 20% growth in EPS would
result in an award of (80% + 60%)/2 = 70% of $185,500 (50% of his $371,000
salary), which would be $129,850 granted for FY 2012.
Potential Cash Bonus Criteria for Pat Cline
     Revenue Growth Criteria — allocated 50% of the total possible bonus:

          Increase in Revenue %   % of Criteria Amount
2.5 — 12.5:
    33.33  
12.5 — 25.0
    33.33 - 100  

     EPS Growth Criteria — allocated 50% of the total possible bonus:

          Increase in EPS %   % of Criteria Amount
2.5 — 12.5:
    33.33  
12.5 — 25.0
    33.33 - 100  

          The bonus compensation will scale proportionately between 12.5% and
25% based on core revenue and EPS increases. The percentage shown in the right
hand column is awarded based on the level reached, e.g. an 18.75% increase in
each of Revenue and EPS would result in 50% of the 66.67% additional bonus,
which would be $266,667 for fiscal year 2012.

 



--------------------------------------------------------------------------------



 



Potential Equity Awards
     In addition to the cash bonus for executives, an equity incentive bonus is
established for fiscal year ending March 31, 2012.
     The awards will be made after the 2012 fiscal year-end based in part on the
CEO’s recommendation to the compensation committee and input from the executive
officer in charge of each of the respective divisions.
     Revenue and EPS targets do not include any possible FY2012 acquisitions
(either revenue or expense).
     Option exercise prices will be the closing price of the Company’s shares on
the date of grant. The options will vest in 5 equal annual installments
commencing one year after the date of grant and have an 8 year expiration.

              Potential Individual or Group   Options
Pat Cline
    45,000  
Steve Plochocki
    25,000  
Paul Holt
    15,000  
Scott Decker
    15,000  

It is understood that the quantity of shares listed above will adjust pro-rata
with any stock splits that may occur after the plan is approved.
Potential Equity Award Criteria — Executive Officers (excluding Pat Cline)
Organic Revenue and EPS Growth Criteria — each allocated 50% of the total
possible bonus:
     Organic EPS Growth Criteria — allocated 50% of the total possible equity
bonus:

          Organic Revenue / EPS Growth   % of Criteria Amount
0
    0%
10%
    12.5%
12.5%
    25%
15%
    37.5%
17.5%
    50%
20%
    60%
22.5%
    70%

 



--------------------------------------------------------------------------------



 



          Organic Revenue / EPS Growth   % of Criteria Amount
25%
    80%  
27.5%
    90%  
30%
    100%  

     The percentage shown in the right hand column is awarded when the stated
level is reached as a step function. Full percentage Revenue and EPS increases
must be achieved to reach each bonus level.
     The number of option shares granted will be a percentage based on the same
% earned according to an average of the Revenue and EPS growth criteria above,
e.g., for Scott Decker a 25% increase in Revenue with a 20% growth in EPS would
result in an award of (80% + 60%)/2 = 70% of the 15,000 option shares, which
would be 10,500 option shares granted for FY 2012.
Potential Equity Award Criteria for Pat Cline
 

    The number of option shares granted will be a percentage based on the same %
as the cash bonus earned according to the EPS (only) growth criteria for Pat
Cline above, e.g. an 18.75% increase in EPS would result in an award of 15,000
option shares or a total of 30,000 option shares granted for FY2012.

Other Terms and Requirements for all Executive Officer’s Cash and Equity Bonuses

  1.   Must be in good standing as a full time employee of QSI at least 2 weeks
beyond the release of the 2012 earnings report.     2.   No compensated outside
work without the Board’s prior written approval.     3.   Execution of a
confidential information / non-compete agreement.     4.   Determination of
amounts and payment of all bonuses is discretionary and shall only be as
approved by the Compensation Committee based on, among other things, audited
financial statements.



 